           Case 1:20-cv-06231-CM Document 2 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILLIP BLACKWOOD,
                          Plaintiff,
                   -against-                                        20-CV-6231 (CM)
OSSINING POLICE; POLICE OFFICER LUIS                                     ORDER
RINALDI; POLICE OFFICER PAVONE;
POLICE OFFICER SAMTRUCHI,
                          Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Phillip Blackwood, currently held in the Westchester County Jail, proceeds pro

se. On July 14, 2020, the Court received a complaint from Plaintiff asserting claims against the

Ossining Police Department. Blackwood v. Ossining Police Dep’t, ECF 1:20-CV-5435, 2. On

August 6, 2020, the Court received another complaint from Plaintiff asserting claims against the

Ossining Police Department and several individual Ossining Police Officers. The Clerk of Court

opened Plaintiff’s August 6, 2020 complaint as a new civil action and assigned it this case

number, No. 20-CV-6231.

       The Court has reviewed both complaints and concludes that they appear to arise from the

same events and that the complaint in this action, No. 20-CV-6231, is best construed as an

amended complaint in Plaintiff’s action currently pending under case number 20-CV-5435.

       The Clerk of Court is therefore directed to docket the complaint in this action (ECF No.

1) as an amended complaint in No. 20-CV-5435, and to administratively close this action, No.

20-CV-6231.
              Case 1:20-cv-06231-CM Document 2 Filed 08/24/20 Page 2 of 2




       The Clerk of Court is directed not to charge Plaintiff the $350.00 filing fee for this action,

and the Warden or Superintendent having custody of Plaintiff is directed to suspend any

previously authorized monetary deduction from Plaintiff’s prison trust account for this lawsuit.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Clerk of Court is further directed to docket the complaint in this action (ECF No. 1)

as an amended complaint in No. 20-CV-5435.

       The Clerk of Court is directed to administratively close this action.

       The Clerk of Court is directed not to charge Plaintiff the $350.00 filing fee for this action,

and the Warden or Superintendent having custody of Plaintiff is directed to suspend any

previously authorized monetary deduction from Plaintiff’s prison trust account for this lawsuit.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   August 24, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
